Exhibit 10.2

ELECTRONICS FOR IMAGING, INC.

2009 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

Electronics For Imaging, Inc., a Delaware corporation, (the “Company”), pursuant
to its 2009 Equity Incentive Award Plan, as amended from time to time (the
“Plan”), hereby grants to the individual listed below (“Participant”), an award
of restricted stock units (“Restricted Stock Units” or “RSUs”). Each Restricted
Stock Unit represents the right to receive one share of Stock upon vesting of
such Restricted Stock Unit. This award of Restricted Stock Units is subject to
all of the terms and conditions as set forth herein and in the Restricted Stock
Unit Award Agreement attached hereto as Exhibit A (the “Restricted Stock Unit
Award Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Restricted Stock
Unit Award Agreement.

 

Participant’s Name:   

 

   Participant’s Address:   

 

     

 

   Grant Date:   

 

   Total Number of RSUs:   

 

   Vesting Commencement Date:   

 

   Vesting Schedule:    [To be indicated in individual grant notices]   

By clicking on the Acceptance button below, Participant agrees to be bound by
the terms and conditions of the Plan, the Restricted Stock Unit Award Agreement
and this Grant Notice. Participant has reviewed the Restricted Stock Unit Award
Agreement, the Plan and this Grant Notice in their entirety and fully
understands all provisions of this Grant Notice, the Restricted Stock Unit Award
Agreement and the Plan. Additionally, by clicking on the Acceptance button
below, Participant agrees that Participant has read, fully understands and
agrees to abide by the terms of the Company’s Insider Trading Policy and has
read and fully understands the Plan Prospectus and Prospectus Supplement, if
applicable, each of which is attached to this Grant Notice. In addition, by
clicking on the Acceptance button below, Participant also agrees that the
Company, in its sole discretion, may instruct a broker on Participant’s behalf
to sell shares of Stock otherwise issuable to Participant upon vesting of the
RSUs and submit the proceeds of such sale to the Company in satisfaction of any
withholding obligations in accordance with Section 2.5 of the RSU Agreement or
may satisfy such obligations using any other method permitted by Section 2.5 or
the Plan. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or relating to the Restricted Stock Units.

 

ELECTRONICS FOR IMAGING, INC.: By:  

 

Print Name:  

 



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
Electronics For Imaging, Inc., a Delaware corporation (the “Company”), has
granted to Participant an award of restricted stock units (“Restricted Stock
Units” or “RSUs”) under the Company’s 2009 Equity Incentive Award Plan, as
amended from time to time (the “Plan”).

ARTICLE I

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice. As used herein, the term
“stock unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the Company’s
Stock (subject to adjustment as provided in Section 11 of the Plan) solely for
purposes of the Plan and this Agreement. The Restricted Stock Units shall be
used solely as a device for the determination of the payment to eventually be
made to the Participant if such Restricted Stock Units vest pursuant to
Section 2.3. The Restricted Stock Units shall not be treated as property or as a
trust fund of any kind.

(a) “Administrator” shall mean the Board or the Committee responsible for
conducting the general administration of the Plan in accordance with Article 12
of the Plan; provided that if Participant is an Independent Director,
“Administrator” shall mean the Board.

(b) “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death or retirement, but excluding: (a) terminations
where there is a simultaneous employment or continuing employment of Participant
by the Company or any Subsidiary and (b) terminations where there is a
simultaneous re-establishment of a consulting relationship or continuing
consulting relationship between Participant and the Company or any Subsidiary.
The Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, including, but not
by way of limitation, the question of whether a particular leave of absence
constitutes a Termination of Consultancy. Notwithstanding any other provision of
the Plan, the Company or any Subsidiary has an absolute and unrestricted right
to terminate a Consultant’s service at any time for any reason whatsoever, with
or without cause, except to the extent expressly provided otherwise in writing.

(c) “Termination of Directorship” shall mean the time when Participant, if he or
she is or becomes an Independent Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.

 

A-1



--------------------------------------------------------------------------------

(d) “Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding: (a) terminations where there is a simultaneous reemployment or
continuing employment of Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Employment.

(e) “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.

1.2 Incorporation of Terms of Plan. RSUs are subject to the terms and conditions
of the Plan which are incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control.

ARTICLE II

GRANT OF RESTRICTED STOCK UNITS

2.1 Grant of RSUs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant an award of RSUs as
set forth in the Grant Notice.

2.2 Company’s Obligation to Pay. Each RSU has a value equal to the Fair Market
Value of a share of Stock on the date it becomes vested. Unless and until the
RSUs will have vested in the manner set forth in Article II hereof, Participant
will have no right to payment of any such RSUs. Prior to actual payment of any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

2.3 Vesting Schedule. Subject to paragraph 2.4 hereof, the RSUs awarded by the
Grant Notice will vest and become nonforfeitable with respect to the applicable
portion thereof according to the vesting schedule set forth on the Grant Notice
to which this Agreement is attached (the “Vesting Schedule”), subject to
Participant’s continued employment or services through such dates, as a
condition to the vesting of the applicable installment of the RSU and the rights
and benefits under this Agreement. Unless otherwise determined by the Committee,
Partial employment or service, even if substantial, during any vesting period
will not entitle the Participant to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment or services as provided in Section 2.4 below or under the Plan.

 

A-2



--------------------------------------------------------------------------------

2.4 Forfeiture, Termination and Cancellation upon Termination of Services.
Notwithstanding any contrary provision of this Agreement, upon Participant’s
Termination of Services for any or no reason, the then-unvested RSUs subject to
this Agreement will thereupon be automatically forfeited, terminated and
cancelled as of the applicable termination date without payment of any
consideration by the Company, and Participant, or Participant’s beneficiary or
personal representative, as the case may be, shall have no further rights
hereunder.

2.5 Payment after Vesting.

(a) As soon as administratively practicable, and, in any event, within sixty
(60) days, following the vesting of any Restricted Stock Units pursuant to
Section 2.3 or Section 3.2, the Company shall deliver to the Participant a
number of shares of Stock (either by delivering one or more certificates for
such shares or by entering such shares in book entry form, as determined by the
Company in its sole discretion) equal to the number of Restricted Stock Units
subject to this award that vest on the applicable vesting date, unless such
Restricted Stock Units terminate prior to the given vesting date pursuant to
Section 2.4. Notwithstanding the foregoing, in the event shares of Stock cannot
be issued pursuant to Section 2.7(a), (b) or (c) hereof, then the shares of
Stock shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Committee determines that shares of Stock
can again be issued in accordance with Sections 2.7(a), (b) and (c) hereof.

(b) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment by Participant of any sums required by
applicable law to be withheld with respect to the grant of RSUs or the issuance
of shares of Stock. Such payment shall be made by deduction from other
compensation payable to Participant or in such other form of consideration
acceptable to the Company which may, in the sole discretion of the Company,
include:

(1) Cash or check;

(2) Shares of Stock held for such period of time as may be required by the
Company in order to avoid adverse accounting consequences and having a Fair
Market Value on the date of delivery equal to the minimum amount required to be
withheld by statute; or

(3) Other property acceptable to the Company in its sole discretion (including,
without limitation, through the delivery of a notice that the Participant has
placed a market sell order with a broker with respect to shares of Stock then
issuable under the RSUs, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company upon settlement of such sale).

The Company shall not be obligated to deliver any new certificate representing
shares of Stock to Participant or Participant’s legal representative or enter
such share of Stock in book entry form unless and until Participant or
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the RSUs or the issuance of
shares of Stock.

2.6 Rights as Stockholder. The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, any dividend rights and voting rights, in respect of the RSUs and
any shares of Stock underlying the RSUs and deliverable hereunder unless and
until such shares of Stock shall have been actually issued by the Company and
held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Stock are issued, except as provided in
Section 11.1 of the Plan.

 

A-3



--------------------------------------------------------------------------------

2.7 Conditions to Delivery of Stock. Subject to Section 2.5, the shares of Stock
deliverable hereunder, or any portion thereof, may be either previously
authorized but unissued shares of Stock or issued shares of Stock which have
then been reacquired by the Company. Such shares of Stock shall be fully paid
and nonassessable. The Company shall not be required to issue or deliver any
shares of Stock deliverable hereunder or portion thereof prior to fulfillment of
all of the following conditions:

(a) The admission of such shares of Stock to listing on all stock exchanges on
which such Stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of full payment for such shares of Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 2.5 hereof; and

(e) The lapse of such reasonable period of time following the vesting of any
Restricted Stock Units as the Administrator may from time to time establish for
reasons of administrative convenience.

ARTICLE III

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the RSUs.

3.2 Adjustments Upon Specified Events. The Committee may accelerate payment and
vesting of the Restricted Stock Units in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Stock contemplated by Section 11 of the Plan (including, without
limitation, an extraordinary cash dividend on such Stock), the Committee shall
make such adjustments the Committee deems appropriate in the number of
Restricted Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Restricted Stock Units. The Participant
acknowledges that the RSUs are subject to modification and termination in
certain events as provided in this Agreement and Article 11 of the Plan.

 

A-4



--------------------------------------------------------------------------------

3.3 Grant is Not Transferable. During the lifetime of Participant, this grant
and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the RSUs, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, the
RSUs and the rights and privileges conferred hereby immediately will become null
and void. Notwithstanding anything herein to the contrary, this Section 3.3
shall not prevent transfers by will or applicable laws of descent and
distribution.

3.4 Binding Agreement. Subject to the limitation on the transferability of the
RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

3.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.6 Titles. Titles provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.7 Governing Law; Severability. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.9 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the RSUs in any material way without the prior written consent
of the Participant.

3.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Sections 3.2 and 3.3 hereof, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

A-5



--------------------------------------------------------------------------------

3.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.12 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.

3.13 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

3.14 Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Committee determines that the RSUs (or any portion
thereof) may be subject to Section 409A, the Committee shall have the right in
its sole discretion (without any obligation to do so or to indemnify Participant
or any other person for failure to do so) to adopt such amendments to the Plan,
this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate
either for the RSUs to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.

3.15 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Stock as a general unsecured creditor with
respect to RSUs, as and when payable hereunder.

 

A-6